SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1237
KA 10-01927
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

REGINALD ABRAMS, DEFENDANT-APPELLANT.


REGINALD ABRAMS, DEFENDANT-APPELLANT PRO SE.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA M. WHITE
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (William D.
Walsh, J.), rendered July 6, 2010. The judgment convicted defendant,
upon his plea of guilty, of criminal possession of a weapon in the
second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On his pro se appeal from a judgment convicting him
upon his plea of guilty of criminal possession of a weapon in the
second degree (Penal Law § 265.03 [3]), defendant contends that County
Court erred in denying those parts of his omnibus motion seeking
suppression of the weapon and his statements to the police. Although
the court’s bench decision denying defendant’s suppression requests is
an order within the meaning of CPL 710.70 (2) and thus it is the
proper subject of appellate review (see People v Elmer, 19 NY3d 501,
507-509), we reject defendant’s contentions.

     We analyze defendant’s contentions pursuant to the four-tiered
framework for citizen-police encounters set forth in People v De Bour
(40 NY2d 210, 223; see People v Moore, 6 NY3d 496, 498-499; People v
Hollman, 79 NY2d 181, 184-185). In addition, we “accord great weight
to the determination of the hearing court with its particular
advantage of having seen and heard the witnesses” (People v Williams,
202 AD2d 976, 976, lv denied 83 NY2d 916). Consequently, where, as
here, the hearing court’s findings are supported by the record, they
will not be disturbed (see People v McLee, 249 AD2d 995, 995, lv
denied 92 NY2d 901).

     The evidence at the suppression hearing establishes that two
Syracuse police officers were patrolling an area in which there had
recently been a series of burglaries involving the theft of
electronics equipment. They observed defendant, who appeared to be
                                 -2-                         1237
                                                        KA 10-01927

carrying a laptop computer under his arm. The officers stopped their
vehicle and began to walk toward defendant, but had not yet spoken to
him. At that point, the officers had engaged in, at most, a level one
intrusion by approaching defendant in order to seek information based
on some objective credible reason not necessarily indicative of
criminality (see Hollman, 79 NY2d at 185; De Bour, 40 NY2d at 223;
People v Rodriguez, 82 AD3d 1614, 1615, lv denied 17 NY3d 800).
Before the officers took any other action, however, defendant said
“[t]hey’re just jeans,” and held up the object he was carrying. As he
did so, the officers clearly observed the outline of a handgun in
defendant’s sweatshirt. Furthermore, as they continued to approach
defendant but before they spoke, defendant turned and ran, dropping
the handgun as he fled. The officers pursued him and took him into
custody. Consequently, when the officers seized defendant, they had
reasonable suspicion to believe that he had committed a crime (see
People v Leung, 68 NY2d 734, 736-737; De Bour, 40 NY2d at 223; People
v Lowe, 237 AD2d 903, 904, lv denied 89 NY2d 1096).

     Contrary to defendant’s further contention, the court did not
abuse its discretion in denying his request for a new attorney without
conducting a hearing. “The decision to allow a defendant to
substitute counsel is largely within the discretion of the court to
which the application is made . . . [Furthermore, c]ontrary to
defendant’s implicit contention, he did not establish that there was a
complete breakdown in communication with h[is] attorney” (People v
Jackson, 85 AD3d 1697, 1699, lv denied 17 NY3d 817 [internal quotation
marks omitted]; see People v Kobza, 66 AD3d 1387, 1388-1389, lv denied
13 NY3d 939; see generally People v Linares, 2 NY3d 507, 510-511).




Entered:   November 9, 2012                    Frances E. Cafarell
                                               Clerk of the Court